                 Case 3:18-cv-07345-JSC Document 1 Filed 12/05/18 Page 1 of 8



 1   Michele R. Stafford, Esq. (SBN 172509)
     Matthew P. Minser, Esq. (SBN 296344)
 2   SALTZMAN & JOHNSON LAW CORPORATION
     1141 Harbor Bay Parkway, Suite 100
 3   Alameda, CA 94502
     Telephone: (510) 906-4710
 4   Email: mstafford@sjlawcorp.com
     Email: mminser@sjlawcorp.com
 5
     Attorneys for Plaintiffs, Operating Engineers’
 6   Health And Welfare Trust Fund for Northern California, et al.

 7

 8                                  UNITED STATES DISTRICT COURT
 9                                NORTHERN DISTRICT OF CALIFORNIA
10

11   OPERATING ENGINEERS’ HEALTH AND                         Case No.
     WELFARE TRUST FUND FOR NORTHERN
12   CALIFORNIA; RUSSELL E. BURNS and JAMES                  COMPLAINT
     E. MURRAY, Trustees;
13
     PENSION TRUST FUND FOR OPERATING
14   ENGINEERS; RUSSELL E. BURNS and JAMES E.
     MURRAY, Trustees;
15
     PENSIONED OPERATING ENGINEERS’
16   HEALTH AND WELFARE TRUST FUND;
     RUSSELL E. BURNS and JAMES E. MURRAY,
17   Trustees;
18   OPERATING ENGINEERS AND PARTICIPATING
     EMPLOYERS PRE-APPRENTICE, APPRENTICE
19   AND JOURNEYMEN AFFIRMATIVE ACTION
     TRAINING FUND; RUSSELL E. BURNS and
20   JAMES E. MURRAY, Trustees;
21   OPERATING ENGINEERS LOCAL UNION NO. 3
     VACATION, HOLIDAY AND SICK PAY TRUST
22   FUND; RUSSELL E. BURNS and JAMES E.
     MURRAY, Trustees; and
23
     OPERATING ENGINEERS LOCAL 3 OF THE
24   INTERNATIONAL UNION OF OPERATING
     ENGINEERS, AFL-CIO,
25
                    Plaintiffs,
26          v.
27   AECOM, a Delaware corporation,
28
                                                        1
     COMPLAINT
     Case No.
                                                                P:\CLIENTS\OE3CL\AECOM\Pleadings\Word versions\Aecom Complaint 120518.docx
                 Case 3:18-cv-07345-JSC Document 1 Filed 12/05/18 Page 2 of 8



 1
                    Defendant.
 2

 3                                                      Parties

 4          1.      The Operating Engineers’ Health and Welfare Trust Fund for Northern California (which

 5   includes the Addiction Recovery Program, Inc.) (“Health Fund”); Pension Trust Fund for Operating

 6   Engineers (which includes the Pension Plan for the Pension Trust Fund for Operating Engineers, the

 7   Rehabilitation Plan, and the Operating Engineers Annuity Plan) (“Pension Plan”); Pensioned Operating

 8   Engineers’ Health and Welfare Trust Fund (“Pensioned Health Fund); Operating Engineers and

 9   Participating Employers Pre-apprentice, Apprentice and Journeymen Affirmative Action Training Fund

10   (“Affirmative Action Training Fund”); and the Operating Engineers Local Union No. 3 Vacation,

11   Holiday and Sick Pay Trust Fund (“Vacation Fund”) (collectively referred to hereinafter as the “Trust

12   Funds”), are employee benefit plans as defined in the Employee Retirement Income Security Act of

13   1974 ("ERISA") § 3(3), 29 U.S.C. § 1002(3). Russell E. Burns and James E. Murray are Co-Chairmen

14   of the Joint Boards of Trustees of the Health Fund, Pension Fund, Pensioned Health Fund, and

15   Affirmative Action Training Fund and have authority to act on behalf of all Trustees of those Funds.

16   Russell E. Burns and James E. Murray are Co-Chairmen of the Joint Boards of Trustees of the Vacation

17   Fund and have authority to act on behalf of all Trustees of the Vacation Fund. The Trust Funds and their

18   fiduciaries are together referred to herein as “ERISA Plaintiffs” or “Plaintiffs.”

19          2.      Operating Engineers Local Union No. 3 of the International Union of Operating

20   Engineers, AFL-CIO (“Union”) is a labor organization as defined in § 2(5) of the National Labor

21   Relations Act ("NLRA"), 29 U.S.C. § 152(5), and is represented by counsel herein for the limited

22   purpose of collecting union dues owing as part of the subject contribution claims of Plaintiffs, and not

23   for any other cause of action. The Union expressly reserves its rights to pursue any other cause of action

24   on its own behalf.

25          3.      AECOM, a Delaware corporation, (“Defendant”) is an employer by virtue of ERISA §

26   3(5), 29 U.S.C. § 1002(5), and NLRA § 2(2), 29 U.S.C. § 152(2).

27                                                   Jurisdiction

28          4.      Jurisdiction exists in this Court over the claims asserted by ERISA Plaintiffs by virtue of
                                                          2
     COMPLAINT
     Case No.
                                                                    P:\CLIENTS\OE3CL\AECOM\Pleadings\Word versions\Aecom Complaint 120518.docx
                   Case 3:18-cv-07345-JSC Document 1 Filed 12/05/18 Page 3 of 8



 1   ERISA § 502, 29 U.S.C. § 1132, in that Plaintiffs seek to enforce the provisions of ERISA and the terms

 2   of their plans, seek to enjoin the acts and practices which violate ERISA, seek equitable relief to redress

 3   such violations, and seek all other appropriate relief under ERISA.

 4            5.      Jurisdiction exists in this Court over all the claims by virtue of LMRA § 301, 29 U.S.C. §

 5   185, in that Plaintiffs seek to enforce the terms and conditions of a valid Bargaining Agreement.

 6            6.      To the extent jurisdiction over any claim does not exist under ERISA or the LMRA,

 7   supplemental jurisdiction exists in this Court over such claims by virtue of 29 U.S.C. § 1367 in that they

 8   arise out of a common nucleus of operative facts that form the basis of the federal claims asserted

 9   herein, each of which has a substantial ground in federal jurisdiction.

10                                                           Venue

11            7.      Venue is conferred upon this Court by ERISA § 502, 29 U.S.C. § 1132. Where an action

12   is brought under ERISA § 502 in a district court of the United States, it may be brought at Plaintiffs’

13   discretion, in the district where the plan is administered, where the breach took place, or where a

14   defendant resides or may be found, and process may be served in any other district where a defendant
15   resides or may be found. ERISA Plaintiffs’ Trust Funds are administered in this district at their principal
16   place of business in Alameda, California. Thus, jurisdiction and venue are properly grounded with this
17   Court.
18            8.      Venue exists in this Court with respect to the claims under LMRA § 301(a), 29 U.S.C. §
19   185, as this Court has jurisdiction over the parties, as the Union maintains its principal place of business

20   in this district, its duly authorized officers or agents are engaged in representing employee members in

21   this district, and the claims arise in this district.

22                                                Intradistrict Assignment

23            9.      The basis for assignment of this action to this Court’s Oakland Division is that all of the

24   events and omissions giving rise to Plaintiffs’ claims occurred in the County of Alameda, where ERISA

25   Plaintiffs’ Funds and the Bargained Plans are administered, and where Defendant therefore failed to

26   fulfill its statutory and contractual obligations to Plaintiffs.

27                                                 Bargaining Agreement
28            10.     Defendant is a signatory to two collective bargaining agreements known as “Master
                                                       3
     COMPLAINT
     Case No.
                                                                        P:\CLIENTS\OE3CL\AECOM\Pleadings\Word versions\Aecom Complaint 120518.docx
               Case 3:18-cv-07345-JSC Document 1 Filed 12/05/18 Page 4 of 8



 1   Agreements.” One Master Agreement is between the Union and the California & Nevada Civil

 2   Engineers and Land Surveyors Association, Inc. and the other is between the Union and the Council of

 3   Engineers and Laboratory Employees Both Master Agreements are referred to collective herein as

 4   “Bargaining Agreements.” The Bargaining Agreements, which incorporate the terms of the Trust

 5   Agreements establishing the Trust Funds (“Trust Agreements”), require Defendant to provide employer

 6   contributions to Plaintiffs’ Trust Funds, to the Union for union dues, and to other plans more fully

 7   described in the Bargaining Agreements. ERISA Plaintiffs are third-party beneficiaries of the

 8   Bargaining Agreements.

 9          11.    Under the terms of the Bargaining Agreement, and Trust Agreements incorporated

10   therein, Defendant is required to pay certain contributions to the Health Fund; Pension Plan; Pensioned

11   Health Fund; Funding Improvement Plan; Operating Engineers Annuity Fund; Vacation Fund;

12   Affirmative Action Training Fund; Operating Engineers Industry Stabilization Trust Fund; Job

13   Placement Center and Market Area Committee Market Preservation Fund; and Contract Administration

14   Fund, (together referred herein as “Bargained Plans”). Plaintiffs’ Boards of Trustees are assigned under
15   the Bargaining Agreements to receive and administer monies due to these Bargained Plans.
16          12.    Under the Bargaining Agreement and Trust Agreements, which are incorporated into the
17   Bargaining Agreement and made binding on Defendant, Defendant is required to regularly pay to
18   ERISA Plaintiffs, the Bargained Plans, and the Union, certain sums of money, the amounts of which are
19   determined by the hours worked by Defendant’s employees. Contributions are due on the fifteenth

20   (15th) day of the month following the month in which hours were worked, and are considered

21   delinquent if not received by the twenty-fifth (25th) day of that month. Defendant is also required,

22   pursuant to the Bargaining and Trust Agreements, to pay liquidated damages in the amount of ten

23   percent (10%) for each delinquent contribution, but in the amount of twenty percent (20%) for each

24   delinquent contribution which is the subject of litigation. Moreover, the Bargaining and Trust

25   Agreements provide that interest accrues on delinquent contributions at the rates reasonably set by the

26   Trustees from the date they become delinquent, which is the twenty-sixth (26th) day of the month in

27   which payment was due, until paid in full.
28          13.    The Bargaining and Trust Agreements further require Defendant to maintain time records
                                                    4
     COMPLAINT
     Case No.
                                                                P:\CLIENTS\OE3CL\AECOM\Pleadings\Word versions\Aecom Complaint 120518.docx
                Case 3:18-cv-07345-JSC Document 1 Filed 12/05/18 Page 5 of 8



 1   or time cards, and to permit an authorized Trust Fund representative to examine such records of

 2   Defendant as are necessary to determine whether Defendant has made full payment of all sums owed to

 3   ERISA Plaintiffs. Should an audit of Defendant’s records reveal Defendant has failed to provide full and

 4   prompt payment of all sums due to Plaintiffs, Defendant must reimburse Plaintiffs for the amounts due,

 5   including audit fees, in addition to any other obligations pursuant to the Bargaining and Trust

 6   Agreements.

 7                                              Factual Allegations

 8          14.     Defendant has failed and refused to pay amounts found due to Plaintiffs as a result of an

 9   audit of Defendant’s payroll records for the period from January 1, 2014 through December 31, 2016.

10   Liquidated damages and interest have been incurred and are owed to Plaintiffs for the unpaid

11   contributions for that period.

12          15.     Defendant has also failed to pay contributions it reported due for hours worked by its

13   employees for the month of December 2015. Liquidated damages and interest have been incurred and

14   are owed to Plaintiffs for the unpaid contributions for December 2015. Defendant has also failed to
15   report and pay contributions for hours worked by its employees for the months of June 2017 through the
16   present. Liquidated damages and interest have been incurred and are owed to Plaintiffs for the unpaid
17   contributions for these periods.
18          16.     Plaintiffs are also entitled to recover any and all other contributions, and all liquidated
19   damages and interest on delinquent contributions not specified above, found due on timecards, audit, or

20   otherwise, including estimated contributions for any months Defendant fails to report to Plaintiffs,

21   through the time of Judgment. Plaintiffs reserve the right to conduct a further audit to determine whether

22   there are any additional amounts due from Defendant.

23                                     FIRST CAUSE OF ACTION
                   For Payment of Delinquent Contributions, Interest, Liquidated Damages,
24                             Attorneys’ Fees and Costs Against Defendant
25          17.     Plaintiffs re-allege and incorporate by reference paragraphs 1 through 16, above.

26          18.     Defendant has a contractual duty to timely pay the required contributions to Plaintiffs and

27   the Bargained Plans, and to timely pay dues to the Union, pursuant to the Bargaining Agreement and
28   Trust Agreements. Defendant also has a contractual duty under the Bargaining Agreement and Trust
                                                     5
     COMPLAINT
     Case No.
                                                                 P:\CLIENTS\OE3CL\AECOM\Pleadings\Word versions\Aecom Complaint 120518.docx
                    Case 3:18-cv-07345-JSC Document 1 Filed 12/05/18 Page 6 of 8



 1   Agreements to permit an audit of its records to determine whether it is making full and prompt payment

 2   of all sums required to be paid by it to Plaintiffs, and to pay Plaintiffs all amounts found due as a result

 3   of an audit, including audit fees.

 4             19.     In addition, Defendant has a statutory duty to timely make the required payments to

 5   Plaintiffs under ERISA § 515, 29 U.S.C. § 1145, and LMRA § 301(a).

 6             20.     By failing to make the required payments to Plaintiffs, Defendant breached the

 7   Bargaining and Trust Agreements and is in violation of ERISA § 515, 29 U.S.C. § 1145, and LMRA §

 8   301(a).

 9             21.     Defendant’s failure and refusal to pay the required contributions was at all times, and still

10   is, willful. Defendant continues to breach the Bargaining Agreement, and incorporated Trust

11   Agreements, by failing to pay all amounts owed as alleged. Said refusal is unjustified and done with

12   knowledge and intent.

13             22.     ERISA Plaintiffs are without an adequate remedy at law and will suffer continuing and

14   irreparable injury, loss and damage unless Defendant is ordered specifically to perform all obligations
15   required on Defendant’s part to be performed under ERISA, 29 U.S.C. §§ 1101-1381, the LMRA, 29
16   U.S.C. §§ 141-197, and the Bargaining and Trust Agreements, and are restrained from continuing to
17   refuse to perform as required thereunder.
18             23.     This Court is authorized to issue injunctive relief based on the traditional standard. As set
19   forth above, ERISA Plaintiffs have a strong likelihood of success on the merits. There is the possibility

20   that ERISA Plaintiffs’ Trust Funds and their participants will suffer irreparable injuries. The balance of

21   hardships and advancement of public interest favor ERISA Plaintiffs.

22             24.     This Complaint does not in any manner relate to statutory withdrawal liability that may or

23   may not be assessed against Defendant. ERISA Plaintiffs expressly reserve the right to pursue any such

24   withdrawal liability claims against Defendant as provided by ERISA Plaintiffs’ Plan Documents, Trust

25   Agreements, and the law.

26                                                        Prayer

27             WHEREFORE, Plaintiffs pray as follows:
28             1.      For a judgment against Defendant as follows:
                                                          6
     COMPLAINT
     Case No.
                                                                     P:\CLIENTS\OE3CL\AECOM\Pleadings\Word versions\Aecom Complaint 120518.docx
                   Case 3:18-cv-07345-JSC Document 1 Filed 12/05/18 Page 7 of 8



 1                    (a)    Any unpaid contributions, due at time of Judgment, including those specified

 2   above as well as any other contributions determined as due by audit, timecards, or otherwise, including

 3   estimated contributions for any months Defendant fails to report to Plaintiffs, pursuant to ERISA §

 4   502(g)(2)(A), 29 U.S.C. § 1132(g)(2)(A);

 5                           i.       To ERISA Plaintiffs and the Bargained Plans, in accordance with ERISA

 6   § 502(g)(2)(A), 29 U.S.C. § 1132(g)(2)(A) and the Bargaining Agreement;

 7                           ii.      To the Union in accordance with the Bargaining Agreement.

 8                    (b)    Liquidated damages on all late-paid and unpaid contributions in an amount

 9   provided for under the Bargaining and Trust Agreements, and with respect to ERISA Plaintiffs, ERISA

10   § 502(g)(2)(c), 29 U.S.C. § 1132(g)(2)(c).

11                    (c)    Interest on all late-paid and unpaid contributions at the rates set in accordance

12   with the Bargaining Agreement, the Trust Agreements, and ERISA § 502(g)(2)(B), 29 U.S.C. §

13   1132(g)(2)(B).

14           2.       Plaintiffs' reasonable attorneys' fees and costs of this action, including any audit fees, in
15   accordance with ERISA § 502(g)(2)(D) and (E), 29 U.S.C. § 1132(g)(2)(D) and (E); and in accordance
16   with the Bargaining Agreement for all Bargained Plans; and with LMRA § 301, 29 U.S.C. § 185, for all
17   Plaintiffs.
18           3.       For an order,
19                    (a)    requiring that Defendant comply with its obligations to Plaintiffs under the terms

20   of the Bargaining Agreement and the Trust Agreements;

21                    (b)    enjoining Defendant from violating the terms of those documents and of ERISA;

22   and

23                    (c)    enjoining Defendant from disposing of any assets until said terms have been

24   complied with, and from continuation or operation of Defendant’s business until said terms have been

25   complied with.

26           4.       That the Court retain jurisdiction of this case pending compliance with its orders.

27           5.       For such other and further relief as the Court may deem just and proper.
28
                                                            7
     COMPLAINT
     Case No.
                                                                    P:\CLIENTS\OE3CL\AECOM\Pleadings\Word versions\Aecom Complaint 120518.docx
             Case 3:18-cv-07345-JSC Document 1 Filed 12/05/18 Page 8 of 8



 1
     DATED: December 5, 2018                  SALTZMAN & JOHNSON LAW CORPORATION
 2

 3                                      By:                            /S/
                                              Matthew P. Minser
 4                                            Attorneys for Operating Engineers’ Health And
                                              Welfare Trust Fund, et al.
 5

 6

 7

 8

 9

10

11

12

13

14
15

16

17

18

19

20

21

22

23

24

25

26

27
28
                                              8
     COMPLAINT
     Case No.
                                                      P:\CLIENTS\OE3CL\AECOM\Pleadings\Word versions\Aecom Complaint 120518.docx
